Title: To George Washington from Major General Robert Howe, 25 March 1780
From: Howe, Robert
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 25th of March 1780
          
          I am anxious to know the Result of the Enemy’s Enterprize against Paramus—the Alarm reach’d me the Day it happened, & I sent out Persons to learn the Particulars who are not yet return’d. I was witheld from writing to your Excellency upon the Subject from the Certainty that you must have heard of it sooner than I did, & because no Opportunity offered, & I had no Express ready.
          Your Excellency’s Favour of the 21st reach’d me the Day before yesterday—I shall pursue it’s Instructions with all possible Punctuality. Our Party below have taken several of that infamous Banditti who have been infesting the Inhabitants. One or two of them are Liable to Court Martial for Capital Offences, & as the Articles sent me up, give me a Power to finish the Matter, your Excellency’s Humanity (should the Court determine against them) shall not be wounded by the painfull Task of signing their Death Warrant.
          I inclose your Excellency an Affirmation against the Person mention’d in it, who is now in Irons & under Guard—if Credit is to be given to what he said, the Enemy have Views of operating here.
          I have had no Answer from Governor Clinton which gives me both Surprize & Anxiety—Col. Hay conjectures that my Letters miss’d him as they went to Albany, & he might have been set out for Poughkepsie. I have the Honor to be with the greatest Respect, & Regard Dear Sir your most obedient Humble Servant
          
            Robert Howe
          
        